United States District Court
Central District of California

Case 2:19-cv-01166-VAP-GJS Document 32 Filed 11/21/19 Page 1of10 Page ID #:267

oOo O DOAN OO oO FF WwW NYO —

NM Po ho PO DO NO NO S&S |= |= = |= S&S Ss rh |
Oo on fF WwW NY | O oO WA NIN DO FP W DYDD —

 

 

UNITED STATES DISTRICT COURT aE
CENTRAL DISTRICT OF CALIFORNIA | ct#Rs.esoismecrcover

NOV 21, 2019

CENTRAL DISTRICT OF CALIFORNIA
BY: B H DEPUTY

 

 

 

 

 

 

 

Shirley Lindsay, 2:19-cv-01166-VAP-GJSx
Plaintiff, Order DENYING Defendant’s
Motion to Dismiss for
Lack of Article Ill Standing
and DECLINING to Exercise
Supplemental Jurisdiction
Over State Law Claims
Defendants (Doc. No. 26)

V.
Carolyn K. Mulne and Jeff

Muchamel,

 

 

Before the Court is Defendant Jeff Muchamel’s Motion to Dismiss for
Lack of Article Ill Standing and Request to Decline Supplemental
Jurisdiction Over State Claims, filed October 18, 2019. (Doc. No. 26,
“Motion”). Plaintiff Shirley Lindsay opposed the Motion on October 28,
2019, (Doc. No. 29), and Defendant replied on October 31, 2019, (Doc. No.
30).

After considering all papers filed in support of, and in opposition to, the
Court DENIES the Motion. The Court declines to exercise supplemental

jurisdiction over Plaintiffs state law claims.

1. BACKGROUND
Plaintiff Shirley Lindsay (“Plaintiff’) commenced this action against

Carolyn K. Mulne (“Mulne”) and Jeff Muchamel (“Muchamel’” or “Defendant”)

1
United States District Court

Central District of California

Case 2:19-cv-01166-VAP-GJS Document 32 Filed 11/21/19 Page 20f10 Page ID #:268

oOo O DOAN OO oO FF WwW NYO —

NM Po ho PO DO NO NO S&S |= |= = |= S&S Ss rh |
Oo on fF WwW NY | O oO WA NIN DO FP W DYDD —

 

on February 15, 2019, alleging that various features of the Village Market
(“Market”) violate the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101, et seq. (“ADA”) and the Unruh Civil Rights Act, Cal. Civ. Code §§ 51-
53 (“Unruh Act”). (See Doc. No. 1, “Complaint”). Defendant owns the
Market, located at 11653 Moorpark Street in North Hollywood, California,

and Mulne owns the real property upon which the Market is located.

Plaintiff, who has spinal muscular atrophy, visited the Market in January
2019 “with the intention to avail herself of its goods and services, motivated
in part to determine if the defendants comply with the disability access
laws.” (Complaint at { 10). During that visit, Plaintiff alleges she found
multiple construction violations on the property, including an inaccessible
pathway from the sidewalk to the entrance of the market, parking stall,
merchandise aisles in the Market. (Complaint at J] 10-31). Plaintiff brings
this action for damages and injunctive relief, seeking “to have all barriers

related to her disability remedied.” (Complaint at J 31).

In his Motion, Defendant Muchamel argues that Plaintiff lacks Article III
standing to bring her federal claims. Defendant therefore asks this Court to
dismiss Plaintiff's federal claims, and to decline to exercise supplemental

jurisdiction over the remaining state law claims.

ll. LEGAL STANDARD
Federal Rule of Civil Procedure 12(b)(1) authorizes a party to seek
dismissal of an action for lack of subject matter jurisdiction based on
standing issues. Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115,
United States District Court

Central District of California

Case 2:19-cv-01166-VAP-GJS Document 32 Filed 11/21/19 Page 30f10 Page ID #:269

oOo O DOAN OO oO FF WwW NYO —

NM Po ho PO DO NO NO S&S |= |= = |= S&S Ss rh |
Oo on fF WwW NY | O oO WA NIN DO FP W DYDD —

 

1122 (9th Cir. 2010). In the context of a 12(b)(1) motion, the plaintiff has the
burden of establishing Article Ill standing. /d.

Although courts usually accept the plaintiff's allegations as true on a
motion to dismiss, “[w]hen the defendant raises a factual attack” on plaintiff's
jurisdictional allegations under Rule 12(b)(1), “the plaintiff must support her
jurisdictional allegations with ‘competent proof,’ under the same evidentiary
standard that governs in the summary judgment context.” Leite v. Crane
Co., 749 F.3d 1117, 1121 (9th Cir. 2014) (quoting Hertz Corp. v. Friend, 559
U.S. 77, 96-97 (2010)). In such a case, the district court “need not presume
the truthfulness of the plaintiff's allegations,” and “may review evidence
beyond the complaint without converting the motion to dismiss into a motion
for summary judgment.” Safe Air for Everyone v. Meyer, 373 F.3d 1035,
1039 (9th Cir. 2004). The plaintiff must prove by a preponderance of the
evidence that each of the requirements for subject-matter jurisdiction has
been met. Leite, 749 F.3d at 1121.

To satisfy “the irreducible constitutional minimum of standing,” the
plaintiff must demonstrate: (1) an “injury in fact” that is “concrete and
particularized” and “actual or imminent, not conjectural or hypothetical’; (2)
a “causal connection between the injury” and the challenged action of the
defendants; and (3) that it is “likely, as opposed to merely speculative, that
the injury will be redressed by a favorable decision.” Multistar Industries,
Inc. v. U.S. Dept. of Transp., 707 F.3d 1045, 1054 (9th Cir. 2013) (quoting
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). A suit brought

by a plaintiff without Article III standing is not a “case or controversy,” and an
United States District Court

Central District of California

Case 2:19-cv-01166-VAP-GJS Document 32 Filed 11/21/19 Page 4o0f10 Page ID #:270

oOo O DOAN OO oO FF WwW NYO —

NM Po ho PO DO NO NO S&S |= |= = |= S&S Ss rh |
Oo on fF WwW NY | O oO WA NIN DO FP W DYDD —

 

Article Ill federal court therefore lacks subject matter jurisdiction over the
suit. Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004). In that
event, the suit should be dismissed under Rule 12(b)(1). /d.

Plaintiff argues that this Court should not even address the standing
inquiry, because “[t]he Ninth Circuit has cautioned that courts should not
apply Federal Rule of Civil Procedure 12(b)(1) or 12(h)(3) when, as it is
here, the issue of jurisdiction is intertwined with the merits of a claim.” (Doc.
No. 29 at 5). This argument is belied by the significant body of case law,
including several of the cases Plaintiff cites, analyzing ADA standing as a
threshold inquiry. See, e.g., Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d
939, 946 (9th Cir. 2011) (“It goes without saying that those who seek to
invoke the jurisdiction of the federal courts must satisfy the threshold
requirements imposed by Article Ill of the Constitution by alleging an actual
case or controversy.” (quoting City of Los Angeles v. Lyons, 461 U.S. 95,

101 (1983)). An examination of standing in this case therefore is proper.

lll. DISCUSSION

Congress enacted the ADA “to provide clear, strong, consistent,
enforceable standards addressing discrimination against individuals with
disabilities.” 42 U.S.C. § 12101(b)(2). Unlawful “discrimination,” for the
purposes of the ADA, occurs when features of an accommodation “subject
an individual or class of individuals on the basis of a disability or disabilities
of such individual or class, directly, or through contractual, licensing, or other
arrangements, to a denial of the opportunity of the individual or class to

participate in or benefit from the goods, services, facilities, privileges,
United States District Court

Central District of California

Case 2:19-cv-01166-VAP-GJS Document 32 Filed 11/21/19 Page 5of10 Page ID #:271

oOo O DOAN OO oO FF WwW NYO —

NM Po ho PO DO NO NO S&S |= |= = |= S&S Ss rh |
Oo on fF WwW NY | O oO WA NIN DO FP W DYDD —

 

advantages, or accommodations of an entity.” 42 U.S.C. §
12182(b)(1)(A)(i).

The Ninth Circuit “take[s] a broad view of constitutional standing in civil
rights cases, especially where, as under the ADA, private enforcement suits
are the primary method of obtaining compliance with the Act.” Doran v. 7-
Eleven, Inc., 524 F.3d 1034, 1039-1040 (9th Cir. 2008). Nevertheless, “the
ADA’s reach is not unlimited” and, “as with other civil rights statutes, to
invoke the jurisdiction of the federal courts, a disabled individual claiming
discrimination must satisfy the case or controversy requirement of Article III
by demonstrating his standing to sue at each stage of the litigation.”
Chapman, 631 F.3d at 946.

“An ADA plaintiff can establish standing to sue for injunctive relief either
by demonstrating deterrence,” or “by demonstrating injury-in-fact coupled
with an intent to return to a noncompliant facility.” Chapman, 631 F.3d at
944. Thus, “[djJemonstrating an intent to return to a noncompliant
accommodation is but one way for an injured plaintiff to establish Article III
standing to pursue injunctive relief.” /d. “A disabled individual . . . suffers a
cognizable injury if he is deterred from visiting a noncompliant public
accommodation because he has encountered barriers related to his
disability there.” /d. at 949. The Ninth Circuit takes an expansive view of
deterrence standing, holding that “[o]nce a disabled individual has
encountered or become aware of alleged ADA violations that deter his
patronage of or otherwise interfere with his access to a place of public

accommodation, he has already suffered an injury in fact traceable to the
United States District Court

Central District of California

Case 2:19-cv-01166-VAP-GJS Document 32 Filed 11/21/19 Page 6of10 Page ID #:272

oOo O DOAN OO oO FF WwW NYO —

NM Po ho PO DO NO NO S&S |= |= = |= S&S Ss rh |
Oo on fF WwW NY | O oO WA NIN DO FP W DYDD —

 

defendant's conduct and capable of being redressed by the courts, and so
he possesses standing under Article III to bring his claim for injunctive relief
forward.” Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1042 (9th Cir. 2008).

Plaintiff has alleged deterrence as the basis for her standing to sue here.
(Doc. No. 29 at 9). Thus, to determine whether Plaintiff has standing, the
Court must determine whether Plaintiff presently is deterred from visiting the
Market. See Civil Rights Educ. and Enforcement Ctr. v. Hosp. Props. Tr.,
867 F.3d 1093 (9th Cir. 2017, 867 F.3d at 1099 (“The relevant question [for
standing purposes], therefore, is whether the Named Plaintiffs are presently
deterred from visiting [defendant businesses].”). In her Complaint, Plaintiff
alleged that she has visited the Market and found it to be noncompliant.

She has further alleged that she “will return to the Market to avail herself of
its goods or services once the barriers are permanently removed,” but that
“[i]f the barriers are not removed, the plaintiff will face unlawful and

discriminatory barriers again.” (Complaint at J 27).

Although these allegations appear to satisfy the broad rule the Ninth
Circuit articulated in Doran, Defendant nevertheless argues that because
Plaintiff was unable to give “any reason for returning to the market” at her
deposition, she therefore lacks standing to bring an ADA claim. (Motion at
1). During Plaintiff's deposition on September 20, 2019 (“Deposition,” Doc.
No. 27-1), Defendant asked her if “there [was] . . . anything else that
attracts” Plaintiff to the area of the Market. Plaintiff answered that there was
not. (Motion at 4, quoting Deposition J] 8:14-20). Defendant contrasts

Plaintiffs answers with cases in which plaintiffs established standing to
United States District Court

Central District of California

Case 2:19-cv-01166-VAP-GJS Document 32 Filed 11/21/19 Page 7o0f10 Page ID #:273

oOo O DOAN OO oO FF WwW NYO —

NM Po ho PO DO NO NO S&S |= |= = |= S&S Ss rh |
Oo on fF WwW NY | O oO WA NIN DO FP W DYDD —

 

pursue their ADA claims by describing personal motivations for returning to

a particular business."

The Ninth Circuit, however, has recently held that “motivation is
irrelevant to the question of standing under Title Ill of the ADA.” See Civil
Rights Educ. & Enforcement Ctr. v. Hosp. Props. Tr., 867 F.3d 1093 (9th Cir.
2017) (“CREEC”) (emphasis added). The Ninth Circuit held in CREEC, as a
matter of first impression, that the ADA permits a “tester” to bring a case
with the express purpose of enforcing the ADA. /d. at 1101. In CREEC,a
civil rights organization and three individual plaintiffs with disabilities sued
Hospitality Properties Trust (“HPT”), a real estate investment trust, “alleging
that HPT had failed to offer equivalent accessible transportation services at
its hotels in violation of Title III of the Americans with Disabilities Act.” /d. at

1097. In their complaint, plaintiffs “alleged . . . that they intend[ed] to visit

 

' Defendant cites several cases in which plaintiffs provided specific,
personal reasons for returning to the sites of businesses that had failed to
accommodate disability to establish their standing. See, e.g., Doran v. 7-
Eleven, Inc., 524 F.3d 1034, 1041 (9th Cir. 2008) (finding plaintiff was
deterred from visiting 7-Eleven where the store in question was 550 miles
from his home, but plaintiff had alleged that he had visited ten to twenty
times before); Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1135
(9th Cir. 2002) (concluding that plaintiff was deterred from patronizing
Defendant Holiday Foods grocery store located 70 miles from his residence
where plaintiff stated in his deposition that the store was close to his
grandmother's house, and that he visited her weekly). These cases,
however, were decided before Civil Rights Educ. & Enforcement Ctr. v.
Hosp. Props. Tr., 867 F.3d 1093 (9th Cir. 2017) (“CREEC”). See, e.g.,
Johnson v. Alhambra & O Assocs., 2019 WL 2577306, at *3 (explicitly
rejecting Defendants’ reliance on a pre-CREEC case, Johnson v. Overlook
at Blue Ravine, LLC, No. 2:10-CV-02387 JAM, 2012 WL 2993890, at *1
(E.D. Cal. July 20, 2012) that required a detailed factual showing to
establish tester standing under the ADA).

7
United States District Court

Central District of California

Case 2:19-cv-01166-VAP-GJS Document 32 Filed 11/21/19 Page 8o0f10 Page ID #:274

oOo O DOAN OO oO FF WwW NYO —

NM Po ho PO DO NO NO S&S |= |= = |= S&S Ss rh |
Oo on fF WwW NY | O oO WA NIN DO FP W DYDD —

 

the relevant hotels, but [were] deterred from doing so by the hotels’
noncompliance with the ADA. They further allege[d] that they [would] visit
the hotels when the non-compliance is cured.” /d. at 1099. Defendants
argued that, because plaintiffs were “motivated to visit the hotels only by

their desire to test them for ADA compliance,” they lacked standing.

The Ninth Circuit rejected this argument. Drawing on case law
regarding tester standing under the Fair Housing Act (“FHA”), which permits
plaintiffs who “pose as renters or purchasers for the purpose of collecting
evidence of unlawful steering practices” to sue for violations of the FHA, the
Ninth Circuit found that tester standing is also permissible under the ADA.
See CREEC, 867 F.3d at 1101 (quoting Havens Realty Corp. v. Coleman,
455 U.S. 363, 373-75 (1982)). In the FHA context, “‘testers’ [were]
individuals who, without an intent to rent or purchase a home or apartment,
pose as renters or purchasers for the purpose of collecting evidence of
unlawful steering practices.” Havens, 455 U.S. at 373. Similarly, in the ADA
context, a tester who enters a business and, without an independent desire
to patronize that business, poses as a patron, and collects evidence about
noncompliance with the ADA has standing to bring an ADA action. Indeed,
“Title Ill [of the ADA] provides remedies for ‘any person’ subjected to illegal
disability discrimination,” and therefore, “anyone who has suffered any
invasion of the legal interest protected by Title Ill may have standing,
regardless of his or her motivation in encountering that invasion.” CREEC,
867 F.3d at 1101 (quoting Colorado Cross Disability Coal v. Abercrombie &
Fitch Co., 765 F.3d 1205, 1210-11 (10th Cir. 2014)).
United States District Court

Central District of California

Case 2:19-cv-01166-VAP-GJS Document 32 Filed 11/21/19 Page 9of10 Page ID #:275

oOo O DOAN OO oO FF WwW NYO —

NM Po ho PO DO NO NO S&S |= |= = |= S&S Ss rh |
Oo on fF WwW NY | O oO WA NIN DO FP W DYDD —

 

In the instant case, Plaintiff holds herself out as a tester, stating that she
visited the Market “motivated in part to determine if the defendants comply
with the disability access laws” and found it to be ADA noncompliant.
(Complaint at 10). Defendant repeatedly emphasizes that Plaintiff has
only visited the Market once, and that she has not provided a personal
reason for returning to the Market when pressed in her deposition.
Nevertheless, Plaintiff did not disavow or contradict her allegations in the
complaint that she was deterred from returning to the market by its
noncompliance and that she intended to return “once the barriers are
permanently removed.” (Complaint at 7 27). Indeed, Defendants did not, in
the excerpts provided, even ask if she intended to return to the Market.
Although Plaintiff did not provide any further factual details or personal
reasons supporting her allegation that she intended to return to the Market
once the ADA violations were resolved, she does not need to elaborate on
her reasons for returning for standing purposes, as “motivation is irrelevant
to the question of standing under Title Ill of the ADA.” CREEC, 867 F.3d at
1102 (emphasis added).

In sum, although an ADA plaintiff's intent to return must be “genuine,” it
need not be “unrelated to litigation purposes,” Johnson v. Alhambra & O
Assocs., No. 2:19-CV-00103-JAM-DB, 2019 WL 2577306, at *3 (E.D. Cal.
June 24, 2019), nor does that intent need to be proven with “concrete
plans.” Zimmerman v. GJS Grp., Inc., No. 217CV00304-GMN-GWF, 2018
WL 1512603, at *3 (D. Nev. Mar. 27, 2018). Plaintiff's lack of specific,
personal reasons to return to the Market do not establish lack of genuine

intent to return. Plaintiff has alleged that she visited the Market,
United States District Court

Central District of California

Case 2:19-cv-01166-VAP-GJS Document 32 Filed 11/21/19 Page 100f10 Page ID #:276

oOo O DOAN OO oO FF WwW NYO —

NM Po ho PO DO NO NO S&S |= |= = |= S&S Ss rh |
Oo on fF WwW NY | O oO WA NIN DO FP W DYDD —

 

experienced its inaccessibility, and was deterred from returning. She has
explicitly stated that she would return to the Market were it not for the ADA
violations. These are precisely the allegations the Ninth Circuit found
sufficient to establish that plaintiffs had tester standing in CREEC, and they
are sufficient to establish tester standing here. Defendant’s questions in the
deposition, seemingly crafted to establish that Plaintiff has no non-litigation
reasons to visit the Market, do not defeat Plaintiffs standing. Plaintiff has
sufficiently alleged injury and deterrence, and the court therefore DENIES

Defendant’s motion to dismiss Plaintiff's ADA claims for lack of jurisdiction.

IV. CONCLUSION
The Court finds Plaintiff has Article Ill standing and, accordingly, the
Court has jurisdiction to hear Plaintiffs ADA claim. The Court declines to
exercise supplemental jurisdiction over Plaintiff's state law claims. For the

foregoing reasons, the Court therefore DENIES the Motion to Dismiss.

IT IS SO ORDERED.

  

Dated: 11/21/19

   

Virginia A. Phillips
f United States District Judge

 

10
